Title: From John Adams to the Duc de La Vauguyon, 8 March 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Leyden March 8. 1781

I have the Honour to inclose, a Copy of a Resolution of Congress of the fifth of October last, and to inform your Excellency, that I have this day communicated it, to their high Mightinesses the States General of the United Provinces, and to the Ministers of the Courts of Russia Sweeden and Denmark, at the Hague.
Your Excellency will permit me to hope for your Concurrence in Support of this measure, as there may be Occasion, and to assure you of the great Respect and Consideration, with which I have the Honour to be, Sir, your Excellencys most obedient and most humble Servant

John Adams

